Citation Nr: 1545516	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  10-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a separate evaluation for symptoms affecting the Veteran's left foot due to her service-connected left Achilles tendonitis.

2.  Entitlement to a rating higher than 20 percent for right shoulder tendonitis.

3.  Entitlement to a compensable rating for right Achilles tendonitis.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1983 to January 1987.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied a rating in excess of 10 percent for left Achilles tendonitis.

In June 2011, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In October 2011, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

A June 2012 rating decision denied increased ratings for the Veteran's right shoulder tendonitis and right Achilles tendonitis, to which she filed a timely notice of disagreement.

In a December 2012 decision, the Board granted a 20 percent rating for the Veteran's left Achilles tendonitis.  At that time, her claims for increased ratings for her right shoulder tendonitis and right Achilles tendonitis were remanded to the AOJ for issuance of a statement of the case (SOC).

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (court).  In a June 2013 Order, the court granted a Joint Motion for Partial Remand, for action consistent with the motion.  It was noted that the portion of the Board's decision that granted the 20 percent rating for left Achilles tendonitis was to remain undisturbed.  The two issues remanded by the Board were not before the court.  The matter considered in the Joint Motion was returned to the Board for further action.  The Board was asked to consider whether a separate evaluation should be assigned for the Veteran's complaints of spasms and discomfort involving her left ankle, heel, and arch, to include a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

In June 2014, the Board remanded the Veteran's claim for a separate evaluation for symptoms affecting her left foot due to her service-connected left Achilles tendonitis to the AOJ for further development.

An SOC regarding increased ratings for the Veteran's right shoulder and right Achilles tendonitis disabilities was issued in July 2014.  In August 2014, she perfected her appeal as to these claims.

Entitlement to a TDIU is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has submitted evidence of unemployability during the pendency of her appeal.  See Veteran's March 24, 2015 and September 17, 2015 statements (to the effect that she is unable to work due to her right shoulder and left ankle disabilities) and May 2015 formal claim for a TDIU (VA Form 21-8940).  As such, entitlement to a TDIU is also on appeal as part of the increased rating claims.

In June 2015, the Board remanded the Veteran's case to the AOJ for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board noted that, in her August 2014 substantive appeal, the Veteran indicated that she wanted to testify during a hearing before a Veterans Law Judge at the RO (Board hearing).  

The Board directed that the Veteran be provided an opportunity for a hearing before the Board conducted at the RO.  This was not done, as directed by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

Given the Veteran's March and September 2015 statements, that she was unable to work due to her right shoulder and left ankle disabilities, the Board cannot exclude the possibility of additional relevant evidence regarding her left foot disability being presented during the hearing.  Thus, the Board will defer consideration of the Veteran's claim for a separate evaluation for symptoms affecting her left foot due to her service-connected left Achilles tendonitis, pending completion of the requested Board hearing.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an opportunity for a hearing before the Board conducted at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




